RYAN, Circuit Judge,
dissenting.
Because I disagree with the majority's conclusion that the union did not act arbi- *621trarily by inexplicably forfeiting its right to arbitrate Perry’s grievance, I dissent.
At the outset I must take issue with the majority’s view that the union’s negotiations on Perry’s behalf were “entirely successful.” Perry’s testimony reveals that his principal objection to the original version of the proposed settlement agreement was that it allowed the company to terminate him without cause during a 180-day probationary period following his reemployment. This settlement provision rendered the company’s agreement to reinstate Perry practically meaningless since, as Ross testified, company officials “were rather adamant in their opinion [that Perry] was not someone they wanted working for them.” Given the officials’ continuing heartfelt desire to part company with him permanently, Perry reasonably expected that his career as a probationary employee might prove rather short-lived. As the majority notes, Perry received a second version of the proposed settlement agreement, which contained some new terms handwritten at the bottom. However, while these new terms apparently alleviated Perry’s concerns regarding wage and benefit issues, the record does not reflect that the new terms addressed Perry’s overriding desire to obtain genuine protection from arbitrary dismissal.1
Given that the settlement terms proved rather illusory from Perry’s point of view, the question becomes whether the union acted consistently with its duty of fair representation in failing to announce an intention not to arbitrate, before the contractually specified deadline expired. The majority correctly notes that a union violates its duty to refrain from arbitrary conduct only if “the union’s behavior is so far outside a ‘wide range of reasonableness’ as to be irrational.” Air Line Pilots Ass’n v. O’Neill, 111 S.Ct. at 1130 (citation omitted). Nevertheless, in keeping with the duty of fair representation, “a union may not arbitrarily ignore a meritorious grievance or process it in perfunctory fashion....” Vaca v. Sipes, 386 U.S. 171, 191, 87 S.Ct. 903, 917, 17 L.Ed.2d 842 (1967). A union’s decision is arbitrary, and therefore viola-tive of the duty of fair representation, if the decision is not based upon rational criteria but instead arises from caprice or is without reason. Poole v. The Budd Co., 706 F.2d 181, 184-85 (6th Cir.1983); Ruzicka II, 649 F.2d at 1211-12 n. 3.
In other words, a union incurs liability for action or inaction which reveals “the type of arbitrariness which reflects reckless disregard for the rights of the individual employee.” Id. at 1212. For example, “when a union makes no decision as to the merit of an individual’s grievance but merely allows it to expire by negligently failing to take a basic and required step towards resolving it, the union has acted arbitrarily and is liable for a breach of its duty of fair representation.” Ruzicka v. General Motors Corp., 523 F.2d 306, 310 (6th Cir.1975) (Ruzicka I). Of course, the union is not liable if it establishes a genuine justification, such as reliance on a prevailing practice not codified in the bargaining agreement. Ruzicka II, 649 F.2d at 1211-12.
Here, unfortunately, the record does not hint that the union, on the basis of some rational criteria, actually made a conscious decision not to pursue arbitration. The collective bargaining agreement provides that the union’s executive board possesses final authority to decline to process a member’s grievance further “if, after a reasonable and fair exercise of the Board’s judgment, it is concluded that a grievance (1) lacks merit or justification ... or (2) has been settled or adjusted in a fair and equitable manner.” I find no evidence, or allegation, that the executive board exercised its judgment in this case. Indeed Ross testified *622that to his knowledge, the executive board never considered the issue of arbitration because “based on everyone’s understanding, Mr. Perry was going to sign the [settlement] agreement.” Amazingly, the union’s brief fails to offer even a post facto rational explanation, such as reliance upon past practice, to justify the union’s forfeiture of its right to arbitrate.2
Nevertheless, the majority concludes, “The magistrate judge did not err in making the credibility determination that union counsel relied upon his belief that strict conformity to the grievance procedure deadlines was unnecessary, particularly in light of the circumstantial evidence supporting the union counsel’s reliance.” Initially, I note that a summary judgment proceeding is not the appropriate stage for making credibility determinations; at that stage, the court must indulge all reasonable inferences in favor of the nonmovant. Moreover, as noted, the union has presented no evidence that the union made a conscious decision, based upon past practice or any other plausible factor, not to preserve the union’s right to compel arbitration of Perry’s grievance.
Certainly, a union’s honest mistake as to whether an alleged work place practice could be proven does not constitute a breach of the three-pronged duty of fair representation. See Poole, 706 F.2d at 184-85. However, this case involves no allegations or evidence concerning such a possible good-faith mistake. As the majority observes, Ross testified that he had no past dealings with the company upon which to base such a mistaken belief. Union and management testimony and admissions suggest that both union and management enforced the bargaining agreement’s terms literally, without routinely relaxing deadlines or having recourse to alternative means of resolving labor-management disputes.
“In administering the grievance and arbitration machinery as statutory agent of the employees, a union must, in good faith and in a nonarbitrary manner, make decisions as to the merits of particular grievances” and the potential fruitfulness of pursuing arbitration. Vaca, 386 U.S. at 194, 87 S.Ct. at 919 (emphasis added); cf. Baker v. General Mills, Inc., 918 F.2d 178 (6th Cir.1990) (unpublished disposition). The failure of Perry’s union to make a reasoned decision concerning the need for arbitration of his grievance reflects a reckless disregard for employee rights. The union’s “success” in achieving a virtually meaningless settlement offer for Perry does not excuse the union’s apparent failure either to pursue arbitration or to decline to pursue it on the basis of rational, articulated grounds. Therefore, on the basis of the record as presently developed, I cannot conclude as a matter of law that the union fulfilled its duty of fair representation.

. Perry maintains that the company continued to insist that he resume work without the job security afforded by the grievance system available to regular, non-probationary employees. According to Ross, he passed along company officials’ oral assurances that they had no desire to discharge Perry without cause during the probationary period. In any event, the agreement contained a standard integration clause specifying that the written terms constituted the entire agreement between the company and Perry. The magistrate judge found, "Under the terms of the settlement agreement as finally arrived at ..., the only issue not resolved in a manner completely favorable to ... [Perry] was the so-called probationary period.”


. The union needed only to inform Million Air, prior to the deadline, of the union’s intention to arbitrate in order to preserve its right to actually submit the case to an arbitrator in the future. Union and management would have remained free to reach an informal, negotiated settlement at their leisure prior to actually committing themselves to pursuing arbitration. Once the deadline passed without union action, the union permanently forfeited its contractual right to compel arbitration, unless the union could establish that the company somehow waived its right to enforce the deadline.